DISMISS and Opinion Filed February 14, 2020




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-01434-CV

    RIVERSIDE AUTOPLEX MUSKOGEE, RIVERSIDE AUTOPLEX LLC D/B/A
        RIVERSIDE AUTOPLEX CHRYSLER DODGE JEEP MCALESTER,
       RIVERSIDE AUTOPLEX LLC D/B/A RIVERSIDE AUTOPLEX FORD,
      RIVERSIDE AUTOPLEX LLC D/B/A RIVERSIDE AUTOPLEX GM, AND
  RIVERSIDE AUTOPLEX LLC D/B/A RIVERSIDE AUTOPLEX HONDA, Appellants
                                 V.
                       AUTOREVO LTD., Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-06822-2018

                             MEMORANDUM OPINION
                        Before Justices Schenck, Osborne, and Reichek
                                 Opinion by Justice Schenck
       Before the Court is appellants’ motion to dismiss this appeal. We grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                      /David J. Schenck/
                                                      DAVID J. SCHENCK
                                                      JUSTICE

191434F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

RIVERSIDE AUTOPLEX MUSKOGEE,                        On Appeal from the 296th Judicial District
RIVERSIDE AUTOPLEX LLC D/B/A                        Court, Collin County, Texas
RIVERSIDE AUTOPLEX CHRYSLER                         Trial Court Cause No. 296-06822-2018.
DODGE JEEP MCALESTER, RIVERSIDE                     Opinion delivered by Justice Schenck.
AUTOPLEX LLC D/B/A RIVERSIDE                        Justices Osborne and Reichek participating.
AUTOPLEX FORD, RIVERSIDE
AUTOPLEX LLC D/B/A RIVERSIDE
AUTOPLEX GM, AND RIVERSIDE
AUTOPLEX LLC D/B/A RIVERSIDE
AUTOPLEX HONDA, Appellants

No. 05-19-01434-CV         V.

AUTOREVO LTD., Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee AUTOREVO LTD. recover its costs of this appeal from
appellants RIVERSIDE AUTOPLEX MUSKOGEE, RIVERSIDE AUTOPLEX LLC D/B/A
RIVERSIDE AUTOPLEX CHRYSLER DODGE JEEP MCALESTER, RIVERSIDE
AUTOPLEX LLC D/B/A RIVERSIDE AUTOPLEX FORD, RIVERSIDE AUTOPLEX LLC
D/B/A RIVERSIDE AUTOPLEX GM, AND RIVERSIDE AUTOPLEX LLC D/B/A
RIVERSIDE AUTOPLEX HONDA.


Judgment entered this 14th day of February, 2020.




                                              –2–